Title: To Thomas Jefferson from John Trumbull, 29 January 1789
From: Trumbull, John
To: Jefferson, Thomas



Dear Sir
London Jany. 29th. 1789.

I receiv’d several Days since yours of the 18th. The Clothes you order from Cannon, will be ready to go by any other opportunity, as your order was too late for Mr. Parker.—The picture of Hampden does exist:—of the others my information is not satisfactory: when it is I will write further.
I have since received your Packet by Mr. Frazer:—The Customhouse Officers had made free to break the cover of that to Mr. Jay, in search of Lace, but do not appear to have taken out any of the enclosed, or to have read any thing: this together with Letters for Gen. W. and Mr. A. Left me by Mr. Parker. I shall forward by the first safe conveyance, to New York, where the Gentlemen will probably be collected before the Letters will arrive; as no ship except the Packet sails before the middle of February:—that to Mr. Jay I shall reenclose and account to him for the ragged state of your Cover. The Letter to Lord Beauchamp I put into his Lordship’s own hands. The others are all deliver’d: and I am happy that by executing any such Commissions I can in any degree be usefull to you, who have been so very kind to me.
I am very unhappy to learn that the two young Ladies are still sick: from Mr. Shippen’s account I had hoped that Miss Jefferson was perfectly recover’d. I saw Miss Church yesterday. She is quite melancholy at hearing that Miss Poly is so ill, and promises to write her the first opportunity her Mama has. The two amabile donne are well and happy in your remembrance. They will both write to you soon.
I thank you a thousand times for the obliging manner in which you speak of the possibility of my sailing with you for America but I fear no such happy possibility exists. I cannot be ready to go so early by any means as the time you propose. The Destinies daily interpose some new Delay between the Happiness which I anticipate, in my native Country: and my deluded wishes:—I will hope however that we may meet at New York.
I hope Mr. Parker arriv’d safe with your Carriage:—If it arrives in good condition thro such Roads, I think it will be a good recommendation of the work. I am anxious to know your approbation or disapprobation of the Bargain:—I understand Mr. Warville went with him. He will I presume be able to give you much and valuable information on American subjects:—I have no letters this Age:

The Disputes here still run high.
I congratulate you on your acquisition from the Florence Gallery.
What News have you of Mr. Short. I am most respectfully & gratefully Your friend & servant,

Jno. Trumbull

